DETAILED ACTION
RE: Ichim et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s reply filed on 4/11/2022 is acknowledged. Claims 17-28 are pending. Claims 1-16 are canceled. Claims 17 and 21 have been amended.
3.	Claims 17-28 are under examination.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on  4/11/2022 has been considered by the examiner.

Rejections Withdrawn
5.	All prior rejections except the double patenting rejection maintained below are withdrawn in view of applicant’s amendment to the claims.

Rejections Maintained
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 17-28 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-18 and 23-29 of copending Application No. 17/505,154 (reference application), in view of Jahnisch et al. (Clinical and Development Immunology, 2010, Article ID 517493, pages 1-8), and Bosch et al. (US2015/0202291A1, pub. date: 7/23/2015).
In the reply, applicant requested that the provisional rejection be held in abeyance. 
The rejection is maintained as applicant failed to take any action to resolve the issue.
Regarding amended claim 17, claims 17-18 and 23-29 of copending Application No. 17/505,154 (reference application) have been amended to teach a method of augmenting radiation therapy in treating a tumor or a patient, comprising the steps of: (a) performing radiation therapy on the patient; (b) extracorporeally removing a soluble tumor necrosis factor-alpha receptor (sTNFalphaR) from the patient, thereby augmenting the radiation therapy; and (c) administering a vaccine comprising a dendritic cell (DC) that has been pulsed ex vivo with a tumor-associated antigen (TAA) identified on the tumor, wherein the DC are pulsed with a tumor-associated antigen (TAA) prior to administering to the patient, the pulsing is performed ex vivo.

	
New Grounds of Rejection
Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 17-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
	The phrase “that has been pulsed ex vivo with an antigen identified on the tumor (TAA)” is considered new matter. The term “the tumor” in the phrase refers to the tumor of the patient to be treated. The specification, drawings and claims as filed only provide support for a dendritic cell which has been pulsed with a tumor antigen ex vivo (see paragraph [0080]). There is no clear support for a dendritic cell which has been pulsed with an antigen identified on the tumor of the patient to be treated. 
If applicant believes that support for the above-mentioned phrases or terms is present in the specification, claims or drawing as originally filed, applicant must, in responding to this action, point out with particularity, where such support may be found.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 17-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lentz et al. (US 2005/0265996A1, pub. date: 12/1/2005), in view of Chiriva-Internati (US2015/0335679A1, pub. date: 11/26/2015), and Tjoa et al. (The Prostate, 1997, 32: 272-278, IDS dated 4/11/2022).
	 Regarding claim 17, Lentz et al. teaches a method of inducing an immune response in a cancer patient, and a method of treating cancer patients, the method comprises selective removal of sTNFR1 and sTNFR2 from the blood or plasma of the cancer patients by means of extracorporeal apheresis using immobilized anti-TNFR1, anti-TNFR2, TNF1 or TNF2, wherein the method further comprises treating patients with a vaccine against tumor antigens (Example 1, [0069] and claims), wherein the cancer is a solid tumor, including breast cancer, prostate cancer or melanoma (claims 2-3). Both TNFR1 and TNFR2 are receptors for TNFα. 
Regarding claims 18-19, removal of sTNFR1 and sTNFR2 (soluble TNFalpha receptor) from the blood of cancer patients would have necessarily elevated infiltration of a lymphocyte (T cell, CD8+ T cell) into the tumor of the patients.
Regarding claim 26, Lentz et al. teaches that treatment cycles typically consist of three or more treatments per week and/or a total of twelve or more treatments, over a period of time for up to five weeks, and treatment cycles can be repeated as required ([0063]). 
Regarding claims 17-19 and 26, Lentz et al. does not teach that the vaccine against tumor antigens is dendritic cells (DCs) pulsed ex vivo with an antigen identified on the tumor. Lentz et al. does not teach claims 20-25 and 27. However, these deficiencies are made up for in the teachings of Chiriva-Internati.
Regarding claims 17-19 and 26, Chiriva-Internati teaches a method of treating cancer in a subject, the method comprising the steps of: (a) determining whether the subject expresses at least one tumor-associated antigen, (b) loading dendritic cells (ex vivo) with at least one tumor-associated peptide antigen (TAPA) derived from at least one tumor-associated antigen expressed by the subject;  and (c) administering the dendritic cells from step (b) to the subject (claims 1, 5 and [0074]), wherein in step (a) protein level and/or mRNA level of at least one tumor-associated antigen are assayed (claim 19 and [0039]). 
Regarding claim 20, Chiriva-Internati teaches that mature dendritic cells are identified as being CD80+ and CD86+ ([0083]).
Regarding claim 21, Chiriva-Internati teaches that the dendritic cells are derived from autologous monocytes isolated from the subject's blood (claims 6, 9 and [0061])
Regarding claim 22, Chiriva-Internati teaches a method of obtaining DC comprising the steps of obtaining DC precursors (progenitor) from the patient and culturing the DC precursors in IL-4 and GM-CSF to induce differentiation into the DC ([0072]).
Regarding claims 23-24, Chiriva-Internati teaches that the DC vaccine can be given subsequent to, preceding or contemporaneously with other therapies including therapies that also elicit an immune response in the subject ([0145]).
Regarding claim 25, Chiriva-Internati teaches that the DC vaccine can be administered once, twice, ten times, or more to a patient ([0089]).
Regarding claim 27, Chiriva-Internati teaches that the DC vaccine can be used to stimulate CTL proliferation in vivo or ex vivo ([0080]).
Tjoa teaches a method of treating cancer in human patients with PSMA peptides (PSMA is a tumor associated antigen) or autologous dendritic cells pulsed with the PSMA peptides (abstract). Tjoa teaches that most of the responders were in treatment groups infused with DC pulsed with PSMA peptides, suggesting the requirement of both components for effective immunotherapy (abstract)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lentz to  treat patients with a vaccine comprising dendritic cells pulsed ex vivo with an antigen identified on the tumor in view of Chiriva-Internati and Tjoa. One of ordinary skill in the art would have been motivated to do so because Lentz et al teaches that their method of treating cancer by selective removal of sTNFR1 and sTNFR2 from the blood or plasma of the cancer patients can be combined with a vaccine against tumor antigens (Example 1, [0069] and claims), and Chiriva-Internati and Tjoa have shown that dendritic cells pulsed ex vivo with tumor antigens were well known vaccines against tumor antigens. Furthermore, Chiriva-Internati teaches a method of treating cancer comprising administering to the patient dendritic cells pulsed ex vivo with an antigen identified on the tumor (claims 1 and 5, [0074]), and Tjoa teaches that DC pulsed with PSMA peptides were more effective in treating cancer than PSMA peptides alone. One of ordinary skill in the art would have had a reasonable expectation of success because Lentz teaches treating cancer by selective removal of sTNFR1 and sTNFR2 from the blood or plasma of the cancer patients and further treating cancer with a vaccine against tumor antigens, and Chiriva-Internati and Tjoa have shown that DC pulsed with tumor antigens have been used in the art for treating cancer. 

12.	Claims 17-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lentz et al. (US 2005/0265996A1, pub. date: 12/1/2005), in view of Chiriva-Internati (US2015/0335679A1, pub. date: 11/26/2015), and Tjoa et al. (The Prostate, 1997, 32: 272-278, IDS dated 4/11/2022), further in view of Bosch et al. (US 2015/0202291A1, pub. date: 7/23/2015).
	The teachings of Lentz, Chiriva-Internati and Tjoa have been set forth above as they apply to claims 17-27.
	Regarding claim 28, Lentz, Chiriva-Internati and Tjoa do not teach treating the patients with an antibody that binds to one of PD1, PD-L1 and PD-L2.
Bosch et al. teaches that a method of treating cancer or initiating, enhancing, or prolonging an anti-tumor response in a subject in need thereof comprising administering to the subject a therapeutic agent in combination with an checkpoint inhibitor (claim 1), wherein the therapeutic agent is a dendritic cell vaccine (claim 9), the checkpoint inhibitor is a PD-1 antibody (claims 3 and 12), the checkpoint inhibitor and the therapeutic agent are administered simultaneously or sequentially in either order (claims 10 and 29), the cancer includes lung cancer, prostate cancer, melanoma, breast cancer (claim 34), the method further comprising administering a chemotherapeutic agent, targeted therapy, radiation, cryotherapy or hyperthermia therapy to the subject either prior to, simultaneously with, or after treatment with the combination therapy (claim 19). 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lentz, Chiriva-Internati and Tjoa which comprises a combined therapy of extracorporeal removal of sTNFalphaR and DC-based vaccination as discussed above to further treat the patient with a checkpoint inhibitor such as an anti-PD-1 antibody in view of Bosch. One of ordinary skill in the art would have been motivated to do so because Bosch et al. teaches that the combined treatment regimen including one or more cycles of a checkpoint inhibitor and a therapeutic such as a DC vaccine either sequentially or in either order or substantially simultaneously can be more effective in treating cancer and/or can initiate, enable, increase, enhance or prolong the activity and/or number of immune cells, or a medically beneficial response by a tumor (abstract, [0011]-[0013]).  One of ordinary skill in the art would have had a reasonable expectation of success because Bosch et al. teaches a method of treating cancer or initiating, enhancing, or prolonging an anti-tumor response in a subject in need thereof comprising administering to the subject a dendritic cell vaccine and a checkpoint inhibitor including an anti-PD-1 antibody. 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Response to Arguments
13.	Applicant’s arguments of no motivation to combine the cited references are not persuasive. Lentz et al teaches that their method of treating cancer by selective removal of sTNFR1 and sTNFR2 from the blood or plasma of the cancer patients can be combined with a vaccine against tumor antigens (Example 1, [0069] and claims). Chiriva-Internati and Tjoa have shown that dendritic cells pulsed ex vivo with tumor antigens were well known vaccines against tumor antigens. Chiriva-Internati teaches a method of treating cancer comprising administering to the patient dendritic cells pulsed ex vivo with an antigen identified on the tumor (claims 1 and 5, [0074]), and Tjoa teaches that DC pulsed with PSMA peptides were more effective in treating cancer than PSMA peptides alone. One of ordinary skill in the art would have been motivated to have modified the method of Lentz to treat patients with a vaccine comprising dendritic cells pulsed ex vivo with an antigen identified on the tumor.


Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

15.	Claims 17-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-45 of copending Application No. 15/908,620 (reference application), in view of Chiriva-Internati (US2015/0335679A1, pub. date: 11/26/2015), and Bosch et al. (US2015/0202291A1, pub. date: 7/23/2015).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.Attorney Docket No. IMM-AugmentationNP1
Claims 26-45 of copending Application No. 15/908,620 (reference application) disclose a method of treating prostate cancer comprising the steps of: a) selecting a patient suffering from prostate cancer; b) generating dendritic cells (DCs) from said patient suffering from prostate cancer; c) pulsing dendritic cells with prostate specific membrane antigen (PSMA); d) performing an immunopheresis procedure on said patient to reduce levels of circulating soluble tumor necrosis factor (TNF)-alpha receptors levels; and e) administering said dendritic cells containing PSMA to said patient in amount sufficient to treat prostate cancer.
Claims 26-45 of copending Application No. 15/908,620 (reference application) do not teach treating the patients whose tumor expresses PSMA. Claims 26-45 of copending Application No. 15/908,620 (reference application) do not teach DCs were obtained by culturing the DC progenitor obtained from the patient in interleukin-4 and GM-CSF to induce differentiation into the DCs, and further treating the patient with an antibody that binds to PD-1.
The teachings of Chiriva-Internati and Bosch have been set forth above. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the copending application to generate DCs from autologous monocytes in the presence of GM-CSF and IL-4 and treat the patients having tumor expressing PMSA in view of Chiriva-Internati. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Chiriva-Internati teaches culturing the DC progenitor obtained from the patient in interleukin-4 and GM-CSF to induce differentiation into the DCs, and teaches a method of treating cancer comprising administering to the patient dendritic cells pulsed ex vivo with an antigen identified on the tumor (claims 1 and 5, [0074]), and further teaches that eligible patients will have their tumor cells analyzed for the expression of a specific panel of tumor associated peptide antigens ([0164]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of copending application to further treat the patient with a checkpoint inhibitor such as an anti-PD-1 antibody in view of Bosch. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Bosch et al. teaches that the combined treatment regimen including one or more cycles of a checkpoint inhibitor and a therapeutic such as a DC vaccine either sequentially or in either order or substantially simultaneously can be more effective in treating cancer and/or can initiate, enable, increase, enhance or prolong the activity and/or number of immune cells, or a medically beneficial response by a tumor (abstract, [0011]-[0013]).  

Conclusion
16.	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HONG SANG/Primary Examiner, Art Unit 1643